Crew III, J.P.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered May 3, 2001, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
*663Defendant pleaded guilty to the crime of robbery in the first degree following an incident in which he displayed a knife to a clerk at an off-track betting facility and took some money. He was sentenced to a determinate prison term of six years to be followed by a five-year period of postrelease supervision. Defense counsel now seeks to be relieved of his assignment upon the basis that there are no nonirivolous issues to be raised on appeal. However, our review of the record and defendant’s pro se brief reveals the existence of certain issues of “arguable merit” (People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650; see People v Graham, 289 AD2d 874), namely, the propriety of County Court’s imposition of a period of post-release supervision, which was not part of the plea bargain, following the six-year term of imprisonment. In light of this, defense counsel’s application to be relieved of his assignment is granted and new counsel will be assigned.
Peters, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.